PER CURIAM.
This cause is before us to review a stipulation between The Florida Bar and respondent, Robert Rich, entered into after the Bar charged the respondent with the unauthorized practice of law. Respondent is not a member of the Bar and is, therefore, not licensed to practice law in the State of Florida.
The original petition filed by the Bar alleged that in January 1983 the respondent, doing business as Board of Arbitration, Inc., solicited clients, by direct mailing offering to perform a variety of services including preparation of tenant evictions and form leases to be used by clients. The petition also alleged that respondent held himself out as a lawyer and represented a client, for a fee, on a criminal matter in Hillsborough County.
The stipulation entered into between the Bar and respondent, and approved by the referee, provides in pertinent part:1
(4) ... Respondent admits that the following activities constitute the unauthorized practice of law and agrees that he may not engage in or conduct these activities in the State of Florida in the future:
(a) Disseminating by direct mail letters soliciting clients for the purpose of performing tenant evictions and preparing form leases.
(b) Representing others by filing complaints for eviction in residential tenancies.
(c) Representing others in court in prosecuting actions for eviction of residential and non-residential tenancies.
(d) Representing others in criminal proceedings.
(e) Representing himself as an attorney authorized to practice law in the State of Florida.
5. The Florida Bar and respondent agree that respondent shall be permanently enjoined from the unauthorized practice of law in Florida, including, but not limited to, the activities and conduct set forth in paragraph 4 herein, unless and until respondent becomes a member of The Florida Bar.
6. The Florida Bar and respondent agree that nothing contained herein shall preclude respondent from employment as a non-lawyer working for an attorney, or obtaining future employment with an at*1222torney as a non-lawyer provided he does not engage in the activities enjoined herein or otherwise engage in the unauthorized practice of law.
Having considered the petition and the stipulation, the respondent is permanently enjoined from engaging in the acts set forth above and otherwise engaging in the practice of law in the State of Florida and, in the event respondent engages in any of the conduct enjoined herein, he will be found in indirect criminal contempt of the Supreme Court of the State of Florida for the unauthorized practice of law in this state.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ„ concur.

. The full text of the order and injunction stipulated to by the respondent and the Bar are available for inspection in the Clerk’s office.